Citation Nr: 0514522	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-12 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Propriety of forfeiture declared against the veteran pursuant 
to 38 U.S.C.A. § 6103(a) (West 2002).


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran had active service from December 1941 to June 
1942, and from August 1945 to June 1946.  He was a prisoner 
of war (POW) of the Japanese government from April 1942 to 
June 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which declared a 
forfeiture of all right, claims and benefits to which the 
veteran might otherwise be entitled under laws administered 
by the VA, because of fraud.  The case was previously before 
the Board and was remanded in November 2003. 


FINDINGS OF FACT

1.  Between August 1993 and August 2000, four medical reports 
from two doctors were submitted to VA, which indicated the 
veteran was being treated by them for heart disease, as a 
residual of beriberi.
      
2.  The veteran did not consult with, nor was he treated by, 
either doctor for beriberi heart disease.

3.  The veteran knowingly caused the medical reports to be 
submitted for the purpose of obtaining VA benefits.


CONCLUSION OF LAW

The statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 6103 (West 2002); 38 C.F.R. §§ 3.901, 
3.905 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

In a February 2004 letter, following a Board remand for 
compliance with the VCAA, the Appeals Management Center (AMC) 
notified the veteran of the information and evidence needed 
to substantiate and complete his appeal, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also advised the veteran to 
provide any additional evidence or information he might have 
pertaining to his appeal.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

It is noted that the decision on appeal was in January 2002.  
Therefore, the veteran did not receive a VCAA notice prior to 
the decision denying his claim.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  In accordance with the November 
2003 remand, VCAA notice was provided by the RO prior to this 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The claims folder reflects that the veteran was notified of 
the proposed forfeiture action, informed of the right to 
present a defense, given notice of the specific charges, 
given notice of the statutory basis for the forfeiture 
action, informed of the evidence considered by the RO in 
initiating a forfeiture of his VA benefits, advised of his 
right to submit a statement or other evidence to rebut or 
explain, and advised of his right to a hearing, in accordance 
with 38 C.F.R. § 3.905(b) (2004).

The veteran has submitted statements in his support, and all 
known and available evidence relevant to this appeal has been 
collected. There is no reasonable likelihood that any 
additional evidence is available with respect to the issue of 
forfeiture, and the veteran has been informed of the evidence 
which he must present and the evidence VA would collect on 
his behalf. The duties to assist and notify under VCAA have 
been satisfied, and due process has been afforded the 
veteran. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

The veteran has reported that he is a retired medical doctor 
and former mayor.  The veteran initially filed a claim for 
residuals of beriberi in August 1991.  That claim was denied 
in January 1992.

In September 1993, the veteran submitted a claim for service 
connection for atherosclerotic heart disease (ASHD), 
accompanied by an August 1993 medical certificate from 
Vincente Sta Maria, MD, confirming treatment for beriberi 
heart disease, and noting it was provided upon the verbal 
request of the veteran's wife.

In September 1993, the veteran received a VA medical 
examination for his heart.  The examiner found a normal 
heart, with regular rhythm, no murmur, and no evidence of 
beriberi heart disease.

In October 1993, the RO denied service connection for ASHD, 
noting no record of treatment or diagnosis of beriberi heart 
disease in service, the medical certificate from Dr. Sta 
Maria was not supported by appropriate clinical and 
laboratory reports, and VA examination showed no evidence of 
beriberi heart disease.

In an August 1995 rating decision, the RO denied service 
connection for ASHD.

In March 1996, in accordance with a February 1996 Board 
remand for further development, the RO requested that the 
veteran provide additional evidence regarding medical 
treatment he claimed to have received, including obtaining 
supporting clinical records from Dr. Sta Maria, and 
completing Authorization of Release of Information forms.  
The veteran did not respond.

In August 1996, the veteran received a VA medical 
examination.  He was diagnosed with hypertensive 
arteriosclerotic heart disease.

In November 1996, the RO granted service connection for ASHD, 
with a 30 percent rating, effective from August 1993.

A November 1997 VA medical examination included a diagnosis 
of ASHD.

In April 1998, the RO denied a claim for individual 
unemployability (IU), and an increased rating for ASHD. 

In September 1998, the veteran submitted a claim for an 
increased rating for ASHD.

In October 1998, the veteran received a VA medical 
examination.  He was diagnosed with hypertensive 
cardiovascular disease; LVH dilated LA, NIF, II-C, METS 3-4.

In September 1999, the RO granted an increased rating of 60 
percent for ASHD.
In October 1999, the veteran submitted a claim for an 
increased rating, to include a total rating based on IU, 
accompanied by an October 1999 medical certificate from 
Rosauro R. Framil, MD, confirming treatment for ischemic 
heart disease.  The certificate noted that it was being 
issued to the veteran through Mr. [redacted].

In December 1999, the veteran submitted a claim for an 
increased rating, accompanied by a December 1999 medical 
certificate from Dr. Framil, confirming treatment for 
ischemic heart disease.  The certificate noted that it was 
being issued upon the request of the veteran's wife.

In December 1999, the veteran received a VA medical 
examination.  The diagnosis was hypertensive cardiovascular 
disease, not in failure, functional class II-C, 4 METS.

In April 2000, the RO denied an increased rating for ischemic 
heart disease as a residual of beriberi.

In June 2000, the veteran submitted a claim for an increased 
rating, accompanied by a May 2000 medical certificate from 
Dr. Framil, confirming treatment for acute congestive heart 
failure and arteriosclerotic heart disease, and the fact that 
the veteran was permanently and totally disabled and needed 
an attendant to assist him with activities of daily living.  
Dr. Framil noted the certificate was being issued upon the 
request of the veteran's wife.

In a letter dated November 2000, the RO informed the veteran 
that the validity of Dr. Framil's medical certificate was 
being questioned, as the license number shown on the report 
did not belong to Dr. Framil.  The RO requested: 1) a 
statement from the veteran that he had actually consulted and 
received treatment from Dr. Framil as alleged; 2) a statement 
signed by Dr. Framil, explaining the discrepancy in his 
license number; and 3) a copy of Dr. Framil's actual clinical 
records showing the dates of treatment, findings, diagnostic 
test performed, etc. with a certification signed by Dr. 
Framil.  The letter also advised the veteran of the 
provisions of 38 U.S.C.A. § 6103(a) with respect to 
fraudulent claims, and advised the veteran he could withdraw 
his claim based on Dr. Framil's certificate.

In December 2000, the RO received a letter from the veteran 
stating, "I hereby withdraw the medical certificate given to 
me by Rosauro R. Franil [sic], M.D."

In May 2001, a field examination was conducted.  In an 
interview, the veteran identified copies of medical 
certificates from Dr. Sta Maria and Dr. Framil which were in 
his claims file, acknowledged he had never been treated by 
Dr. Sta Maria or Dr. Framil, and wanted to withdraw the 
medical certificate issued by Dr. Sta Maria.  He said that a 
claims fixer had obtained the medical certificates for him.

The veteran explained that the claims fixer had taken 80 
percent of his initial award and 35 percent of his monthly 
benefits, and was insisting on the same arrangement with 
respect to his increased award.  The veteran felt he was 
being deprived under such an arrangement.  When the claims 
fixer got angry and threatened to terminate all of the 
veteran's benefits, the veteran decided not to pursue his 
claim for additional benefits because he feared his payments 
could be jeopardized due to the falsified medical 
certifications.  The veteran said it was the claims fixer who 
obtained the false medical certifications and that he simply 
signed whenever necessary without being permitted to read the 
documents submitted on his behalf.

In July 2001, the RO provided the veteran with a copy of a 
Proposed Administrative Decision to charge the veteran with a 
violation of 38 U.S.C.A. § 6103, and informed him of his 
rights under 38 C.F.R. § 3.905(b).

In a letter received in August 2001, the veteran claimed that 
he did not submit false and fraudulent evidence in pursuit of 
his claim for benefits, nor was he ever aware of such 
submissions.  The veteran said he was old and sickly and his 
only mistake was trusting the claims fixer.

In August 2001, the RO issued a Final Administrative Decision 
finding the evidence sufficient to warrant submission to the 
Director, Compensation and Pension Service, for consideration 
of forfeiture for fraud.

In a January 2002 letter, the Director, Compensation and 
Pension Service, notified the veteran of VA's decision that 
the veteran had forfeited all rights, claims, and benefits 
under laws administered by the Department of Veterans 
Affairs, enclosing a copy of the decision.

In a February 2002 NOD, the veteran stated that he did not 
learn that fraudulent documents had been submitted on his 
behalf until he received his award (in 1996), at which point 
the claims fixer and his cohorts told him he would be 
receiving only one-fourth of his benefits.

In his July 2002 appeal, the veteran stated that he acted in 
good faith, otherwise he would not have informed VA of the 
fraudulent medical certificates.  He reiterated that he did 
not participate in the procurement of the fraudulent medical 
certificates submitted in his behalf and had no knowledge as 
to misrepresentations made relative to his claims for 
benefits.

In a December 2002 letter, the veteran emphasized that, just 
because he was made to affix his signature in connection with 
his claim, did not necessarily mean that he was aware of the 
fraudulent schemes of claims fixer, and the claims fixer did 
not inform him that false medical certificates were being 
submitted.  Moreover, he stated that as he was actually being 
treated for his heart disease, he had no reason to believe 
that a false medical certificate would be submitted with his 
claim as he could have procured his actual medical records.

Legal Criteria

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to arrange for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary shall forfeit 
all rights, claims, and benefits under all laws administered 
by the Secretary.  38 U.S.C.A. § 6103.

A forfeiture action is an adversarial process initiated by 
VA. Such an adversarial process requires the application of a 
"beyond a reasonable doubt standard" to declare a forfeiture. 
See Trilles v. West, 13 Vet. App. 314, 320-22, 326-27 (2000).  

The determination of whether the appellant knowingly 
submitted false or fraudulent evidence to VA is a question of 
fact.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).



Analysis

The veteran essentially contends that the claims fixer 
submitted fraudulent medical statements on his behalf without 
his knowledge or consent.

The record shows that the veteran first filed for service-
connection for beriberi in August 1991, and continued to file 
claims for service-connection or an increased rating for a 
heart condition through October 2001, a period of more than 
10 years.  Moreover, he continued to pursue a claim for 
increase for almost a year after being notified, in November 
2000, that the validity of Dr. Framil's medical certificates 
were being questioned.

The veteran said, in his sworn deposition, that the 
fraudulent medical certificates were secured by the claims 
fixer, without his knowledge.  However, the medical 
certificates themselves belie his sworn statement.  The 
fraudulent medical certificate submitted by Dr. Sta Maria, 
and two of the three fraudulent medical certificates 
submitted by Dr. Framil, as noted on the medical 
certificates, were obtained at the request of the veteran's 
wife.  Only one of Dr. Framil's three medical certificates, 
as noted on it, was requested by the claims fixer.

Moreover, when shown the medical certificates issued by Dr. 
Sta Maria and Dr. Framil, the veteran readily identified them 
as documents submitted in support of his claim. 

The veteran attempts to portray himself as acting in good 
faith, and he emphasizes the fact that it was he who 
initiated the withdrawal of the fraudulent medical 
certificates issued on his behalf.  However, the facts do not 
support his characterization of himself as innocent and 
unknowing.  

Initially, the veteran withdrew only the last medical 
certificate issued by Dr. Framil, and only did that when 
informed that the certificate was being questioned and he 
would have to provide a certified statement that he had 
received treatment, as well as provide copies of the 
treatment records.  It is important to note that the veteran 
did not initially withdraw his claim for increase, did not 
acknowledge that the other two medical certificates from Dr. 
Framil were fraudulent, and did not acknowledge that the 
medical certificate from Dr. Sta Maria was fraudulent.

It was only after being confronted by a field investigator 
that the veteran acknowledged that all of Dr. Framil's 
medical certificates, as well as the certificate from Dr. Sta 
Mario, were fraudulent, and that he never received any 
medical treatment from either of them.

It is worth noting that the veteran, in his sworn deposition, 
reported that the claims fixer took 80 percent of the initial 
award in 1996, and had been receiving 35 percent of his 
monthly benefits ever since.  Further, that upon the veteran 
being awarded an increase, the claims fixer wanted to 
continue the arrangement, the veteran refused, and the claims 
fixer threatened to cause the veteran to lose all of his 
benefits.  

With respect to the arrangement with the claims fixer, the 
Board notes that, in his February 2002 NOD, the veteran 
states he first learned of the fraudulent documents at the 
time of his initial award (in 1996), when the claims fixer 
and his cohorts informed him he would be receiving only a 
portion of his benefits.

The Board finds the veteran's contentions of lack of 
knowledge to all that went on over a 10-year period with 
respect to his claims to be not credible.  The veteran is a 
well-educated man; a doctor with medical knowledge, and a 
former mayor.  

If the Board is to accept the veteran's contentions, it must 
find that the claims fixer and the veteran's wife conspired 
to obtain the fraudulent medical evidence, and that his wife 
kept this from him for almost 10 years.  The Board must 
further believe that it never occurred to the veteran, when 
signing claims for an increased rating, that there must be 
medical evidence to justify such an increase; or that it 
never occurred to the veteran to provide his actual medical 
records to the claims fixer.  A question must be raised as to 
a rationale to explain why the veteran never questioned the 
fact that the claims fixer would not permit him to examine 
the documents being submitted with his claims.  It must also 
be considered why, when informed of the need for specific 
medical information by the RO, the veteran failed to provide 
it, or even to respond.  Finally, it must be considered 
whether there is a way to reconcile the veteran's claim that 
he had no knowledge of the fraudulent medical certificates 
until informed by the RO in November 2000, with his own 
statement that he had knowledge of the fraud at the time of 
his initial award in 1996.  

After reviewing the facts in their entirely and from a 
chronological standpoint, the Board is unable to resolve any 
of the above questions in the veteran's favor.  The veteran's 
self-serving statements are the only evidence in support of 
his contentions.  And, significant aspects of those 
statements are directly contradicted by the other evidence of 
record, including the veteran's own statements.  The Board 
finds, as a matter of fact, that the evidence establishes 
beyond a reasonable doubt that the appellant knowingly caused 
to be made, aided, assisted, or agreed to the submission of 
false and fraudulent statements concerning his claims for 
benefits.   Accordingly, his appeal of the propriety of the 
forfeiture declared against him is denied.


ORDER

The forfeiture declared against the veteran pursuant to 
38 U.S.C.A. § 6103(a) is supported by the evidence beyond a 
reasonable doubt, and the appeal is denied.




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


